  Case 3:18-cv-00154-N Document 212 Filed 07/08/19                  Page 1 of 2 PageID 8704


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 SHANNON DAVES, et al.,                       §
                                              §
         Plaintiffs,                          §
 v.                                           §
                                              §                          CASE NO. 3:18-cv-00154
 DALLAS COUNTY, TEXAS, et al.,                §
                                              §
         Defendants.                          §




 SUPPLEMENTAL RESPONSE ON BEHALF OF JUDGES BIRMINGHAM AND YOO
    CLINTON REGARDING DALLAS COUNTY’S REQUEST FOR MEDIATION


        COME NOW Judges Brandon Birmingham and Tina Yoo Clinton, Defendants in the

above-styled action, and file this Supplemental Response to Dallas County’s Motion To Require

Mediation [ECF 206] and state as follows:

        1.     Dallas County filed a motion seeking to require mediation in this case. See [ECF

206].

        2.     The Attorney General of Texas filed an omnibus response on behalf of the Dallas

County Criminal District Judges opposing the motion and any request for mediation. See [ECF

208].

        3.     Judges Birmingham and Yoo Clinton hereby file this Supplemental Response

stating that, while they do not waive any of the jurisdictional or immunity arguments set out in the

prior opposition, they do not now and never have opposed mediation in this case. Judges

Birmingham and Yoo Clinton further state that they welcome the opportunity to work for ways to

resolve the issues raised in this case through Court-ordered mediation or other methods.
  Case 3:18-cv-00154-N Document 212 Filed 07/08/19               Page 2 of 2 PageID 8705


       4.     This Supplemental Response is not intended to nor does it waive or withdraw any

prior argument made by the Dallas County Criminal District Judges regarding jurisdiction,

immunity or any other such argument and it is the express intent of Judges Birmingham and Yoo

Clinton to preserve all such arguments.

DATED: July 8, 2019                         Respectfully submitted,



                                              /s/ Jeffrey M. Tillotson
                                            Jeffrey M. Tillotson
                                            Texas Bar No. 20039200
                                            jtillotson@tillotsonlaw.com
                                            TILLOTSON LAW
                                            1807 Ross Avenue, Suite 325
                                            Dallas, Texas 75201
                                            (214) 382-3041 Telephone
                                            (214) 292-6564 Facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            BRANDON BIRMINGHAM AND
                                            TINA YOO CLINTON

                                CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing was served upon all
 counsel herein by ECF on July 8, 2019.


                                            _/s/ Jeffrey M. Tillotson._________________
                                            Jeffrey M. Tillotson




                                               2
